UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2013 QUINPARIO ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 001-36051 46-2891139 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) c/o Quinpario Partners I, LLC 12935 N. Forty Drive Suite 201 St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(314) 548-6200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01Other Events Separate Trading of Common Stock and Warrants On September 24, 2013, Quinpario Acquisition Corp. (the “Company”) announced that the holders of the Company’s units (the “Units”) may elect to separately trade the common stock and warrants included in the Units commencing on September 30, 2013. Each Unit consists of one share of common stock, $0.0001 par value per share, and one warrant to purchase one share of common stock.Those Units not separated will continue to trade on the Nasdaq Capital Market under the symbol “QPACU” and each of the underlying common stock and warrants are expected to trade on the Nasdaq Capital Market under the symbols “QPAC” and “QPACW”, respectively.Holders of Units will need to have their brokers contact Continental Stock Transfer & Trust Company, the Company’s transfer agent, in order to separate the Units into common stock and warrants. A copy of the Press Release issued by the Company announcing the separate trading of the securities underlying the Units is attached hereto as Exhibit 99.1. Exhibit Number Description Press Release dated September 24, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 24, 2013 QUINPARIO ACQUISITION CORP. By: /s/Jeffry N. Quinn Name: Jeffry N. Quinn Title: President 3
